Citation Nr: 1012432	
Decision Date: 04/02/10    Archive Date: 04/14/10

DOCKET NO.  08-10 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES
1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing 
loss disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The appellant had active service from June 1994 to November 
1994, and from June 2004 to November 2005.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of July 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho.

The Board notes that the July 2006 rating decision denied 
entitlement to service connection for posttraumatic stress 
disorder (PTSD).  The appellant appealed that decision; and, 
in a rating decision of December 2008, the RO granted 
service connection for PTSD.  As the benefit sought on 
appeal has already been granted, the Board finds that the 
issue is no longer before the Board.  

The issue of entitlement to service connection for tinnitus 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

In a statement received by the RO in March 2008, the 
appellant stated he dismissed any attempts at a claim for 
hearing loss.


CONCLUSION OF LAW

The criteria for withdrawal of his Substantive Appeal by the 
appellant on the issue of entitlement to service connection 
for bilateral hearing loss disability, have been met; 
therefore, the Board does not have jurisdiction to consider 
the merits of that claim.  38 U.S.C.A. § 7105(b) (2), (d) 
(5) (West 2002 & Supp. 2008); 38 C.F.R. §§ 20.202, 
20.204(b), (c) (2009).





REASONS AND BASES FOR FINDING AND CONCLUSION

In a rating decision of July 2006, the RO denied service 
connection for tinnitus, hearing loss disability and PTSD.  
A statement of the case (SOC) readjudicating all three 
issues was issued in December 2007.  In a VA Form 9 of March 
2008, Appeal to the Board of Veterans' Appeals, the 
appellant stated he wanted to appeal all of the issues 
listed on the statement of the case.  In a statement 
received by the RO in March 2008, the appellant stated he 
dismissed any attempts at a claim for hearing loss.  

The Board notes that while the statement in which the 
appellant stated he did not want to pursue the appeal on the 
issue of service connection for bilateral hearing loss 
disability accompanied the VA Form 9, the appellant stated 
in the VA Form 9 that he wanted to appeal all of the issues 
in the SOC.  This included the issue of service connection 
for bilateral hearing loss disability.  For clarity of the 
record and to ensure that there are no outstanding matters 
to be resolved, the Board will adjudicate the issue of 
service connection for bilateral hearing loss as noted 
below.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board 
promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) 
(2009).

Given the facts noted above, the Board finds that the 
appellant withdrew his appeal as to the issue of entitlement 
to service connection for bilateral hearing loss disability.  
Hence, there remains no allegation of errors of fact or law 
for appellate consideration on that issue.  Therefore, the 
provisions of the Veterans Claims Assistance Act (VCAA) are 
not applicable.  Accordingly, the Board does not have 
jurisdiction to review the appeal as to the claim for 
service connection for bilateral hearing loss disability; as 
such, that issue is dismissed.




ORDER

The claim of entitlement to bilateral hearing loss 
disability, is dismissed without prejudice.


REMAND

The appellant is claiming service connection for tinnitus.  
He alleges his tinnitus started while serving in Iraq.  

Initially, the Board notes that the appellant's DD 214, 
Certificate of Release form Active Duty, shows that his 
primary specialty was cannon crewmember.  Therefore, 
exposure to noise in service is conceded.  Moreover, service 
personnel records show he was deployed to Iraq during his 
second period of active service.

In a November 2005 Post Deployment Health Assessment form, 
DD Form 2796, the appellant stated he was often exposed to 
noise during his deployment to Iraq.  In a November 2005 
Report of Medical Assessment form, DD Form 2697, the 
appellant reported problems with a jammed ankle, pain in his 
left testicle and cavities while he was deployed to Iraq.   

The appellant filed a claim for service connection for 
tinnitus in December 2005.  

VA records of May 2006 show the appellant failed to show up 
for a VA audiology examination.  The Board notes that he did 
show up for other VA examinations scheduled for the same day 
as the VA audio exam.

In a statement of July 2007 the appellant stated that he did 
not show up for the VA exam because he had already been seen 
by the audiology department and thought the scheduled exam 
was a mistake.  He did not understand he needed to go again.

VA outpatient records of July 2007 show the appellant 
reported he had "ringing in his ear."  In additional records 
dated that same month the primary care provider noted the 
appellant had some tinnitus.  

In a March 2008 statement, the appellant stated he was 
exposed to noise in Iraq from gun fire an average of eight 
hours a day seven days a week.  And that while he was 
exposed to noise from guns during drills in the National 
Guard, he believed that his tinnitus was due to the noise 
exposure in Iraq which was loud and constant.

The Board notes that the VCAA requires that VA afford a 
veteran a medical examination or obtain a medical opinion 
when necessary to make a decision on the claim.  See 38 
U.S.C.A. § 5103A(d).  The VA is obligated to conduct "'a 
thorough and contemporaneous medical examination'" when 
necessary.  Porcelle v. Derwinski, 2 Vet. App. 629, 632 
(1992) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  When medical evidence is not adequate, the VA must 
supplement the record by seeking an advisory opinion or 
ordering another examination.  38 C.F.R. § 3.159(c)(4)(i).  
See Little v. Derwinski, 1 Vet. App. 90 (1991).

As noted above, the appellant was scheduled for a VA 
examination in May 2006 and he did not show up.  He 
explained it was a misunderstanding.  As the appellant did 
show up for other VA examinations scheduled that same day, 
the Board will give the appellant the benefit of the doubt 
and will order that a new examination be scheduled to 
confirm the diagnosis of tinnitus and to obtain a nexus 
opinion.  

Accordingly, the case is REMANDED for the following action:

The RO should schedule the appellant 
for a VA audiological examination to 
determine the current nature and 
etiology of any current tinnitus.  The 
claim folder must be made available to 
and reviewed by the examiner in 
connection with the examination.  All 
tests deemed necessary should be 
conducted.  The examiner should provide 
a diagnosis of tinnitus if the same is 
found.  The examiner should express an 
opinion as to whether it is more likely 
than not (i.e., probability greater 
than 50 percent), at least as likely as 
not (i.e., probability of 50 percent), 
or less likely than not (i.e., 
probability less than 50 percent) that 
any present tinnitus is related to 
noise exposure in service.  A complete 
rationale for any opinions rendered 
should be provided.

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board after 
compliance with requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


